Opinion by
Judge Hines:
The allegation in the indictment that appellant falsely and fraudulently “forged” the name of Rus Harris, by signing his name to a certain paper, is not good. This is only the statement of a legal conclusion, and is not a compliance with the requirements of the Code that the acts constituting the 'offense shall be stated in ordinary language, etc. It is not enough that it may be inierentially determined from the charge in the indictment that the name of Rus Harris was signed by appellant to the writing without the knowledge, consent or authority of Harris. The fact must be specifically alleged. Stowers v. Commonwealth, 12 Bush 342; Commonwealth v. Williams, 13 Bush 267. For the reason indicated the indictment is fatally defective, and the court should have sustained the demurrer.
Judgment reversed and cause remanded with directions for further proceedings consistent with this opinion.